                 Case 1:20-cv-10892 Document 1 Filed 12/23/20 Page 1 of 24




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

BRENDA SCHAIT,                                                                         ECF CASE

                                                  Plaintiff,
                                                                                       COMPLAINT
- against -

PENGUIN RANDOM HOUSE LLC,                                                              PLAINTIFF DEMANDS A
                                                                                       TRIAL BY JURY
                          Defendant.
-------------------------------------------x


                    Plaintiff Brenda Schait (“Schait” or “Plaintiff”), through her attorneys Vladeck,

Raskin & Clark, P.C., complains of Defendant Penguin Random House LLC (“PRH” or the

“Company” or “Defendant”) as follows:

                                                 NATURE OF ACTION

                    1.        Schait is an experienced marketing professional and has over 25 years of

experience in the television industry, working on production and promotion of children’s

television programming; her accolades include a Daytime Emmy. Schait suffers from

degenerative disc disease and nerve compression in her neck and lumbar spine with compressed

nerves in her left arm and right leg, and other medical problems with her back, neck, hip, and

right leg that cause her severe chronic pain when left untreated; these conditions make it difficult

for her to perform basic tasks. In addition, Schait suffers from anxiety and depression.

                    2.        After working at Random House Children’s Books (“Random House”), a

division of PRH, for over a year, in the fall of 2016, Schait began experiencing pain in her back

and hip, which reflected a flare up of her medical condition, and began seeking a reasonable

accommodation for her disability. PRH delayed, failed to respond to requests, refused to engage
            Case 1:20-cv-10892 Document 1 Filed 12/23/20 Page 2 of 24




in the interactive process the Americans with Disabilities Act (“ADA”) and state and city laws

require, and failed to accommodate Schait’s continuing disability in any meaningful way. In

2017, Schait experienced a major depressive disorder caused by her chronic pain and worsened

by Defendant’s failure to accommodate her condition. Defendant thus forced Schait to take

numerous short-term disability leaves that she would not have required if Defendant had agreed

to other less restrictive measures. PRH’s refusal to reasonably accommodate Schait culminated

in PRH’s discriminatory decision to fire Schait in January 2019.

              3.      Plaintiff brings this action to remedy Defendant’s discrimination,

retaliation, and failure to accommodate her disabilities in violation of the ADA, 42 U.S.C. §

12101 et seq.; the New York State Human Rights Law, Executive Law § 290 et seq. (the

“NYSHRL”); and the New York City Human Rights Law, New York City Administrative Code

§ 8-101 et seq. (the “NYCHRL”).

              4.      Plaintiff seeks injunctive and declaratory relief, compensatory and

punitive damages, and other appropriate legal and equitable relief pursuant to the ADA, the

NYSHRL, and the NYCHRL.

                          PARTIES, JURISDICTION, AND VENUE

              5.      Plaintiff is a resident of West Orange, New Jersey.

              6.      Plaintiff is an individual with a disability within the meaning of the

NYSHRL and NYCHRL and a qualified individual with a disability within the meaning of the

ADA.

              7.      PRH is one of the largest publishing companies in the world, with more

than 10,000 employees and offices in more than a dozen countries. Among its many divisions is




                                                2
             Case 1:20-cv-10892 Document 1 Filed 12/23/20 Page 3 of 24




Random House Children’s Books, which oversees the publication, marketing, and promotion of

children-focused books. PRH’s headquarters are located in New York, New York.

               8.      This Court has jurisdiction over Plaintiff’s ADA claim under 28 U.S.C. §

1331 because those claims arise under federal law. This Court has supplemental jurisdiction over

Plaintiff’s NYSHRL and NYCHRL claims pursuant to 28 U.S.C. § 1367 because these claims

relate closely to the ADA claim, having arisen from a common nucleus of operative facts such

that all claims form part of the same case or controversy.

               9.      This Court has personal jurisdiction over PRH in New York, as its

headquarters are located there.

               10.     Venue is proper in the Southern District of New York pursuant to 28

U.S.C. § 1391 because Defendant PRH’s headquarters are located in New York, New York.

Additionally, Plaintiff worked in New York, New York, and the majority of the events giving

rise to the Plaintiff’s claims occurred there.

               11.     Plaintiff filed a charge with the United States Equal Employment

Opportunity Commission (the “EEOC”) on or about August 7, 2019, complaining of failure to

offer reasonable accommodations, disability discrimination, and retaliation alleged herein. On or

about September 30, 2020, the EEOC issued Plaintiff a notice informing her of her right to sue

PRH. Plaintiff has thus complied fully with all prerequisites required by the ADA.

               12.     Pursuant to section 8-502(c) of the NYCHRL, Plaintiff shall serve a copy

of this Complaint on the City of New York Commission on Human Rights and the City of New

York Corporation Counsel within 10 days of commencement of this action.




                                                 3
             Case 1:20-cv-10892 Document 1 Filed 12/23/20 Page 4 of 24




                                 FACTUAL ALLEGATIONS

                                   Schait’s Successful Career

                 13.   Schait has worked in television and media for over 25 years, with an

emphasis on children’s programming and marketing.

                 14.   Schait holds a Bachelor of Arts from Montclair State University, where

she graduated cum laude with a degree in Speech & Theater / Broadcasting. In the 1990s, Schait

worked at Nickelodeon on shows, such as Kenan & Kel, All That, and Allegra’s Window,

holding production roles such as script supervisor, post-production supervisor, and associate

producer.

                 15.   In or around 1999, Schait shifted to also working on the marketing and

promotion of television shows at Nickelodeon, a children’s television network, and served as a

Brand Creative Manager at “Noggin” and “The N,” Nickelodeon sub-brands that are now called

“Nick Jr.” and “TeenNick.” She supervised all promotion projects and managed a budget of over

$3 million until 2003. She then took other roles in children’s and daytime television and

freelanced for several years.

                 16.   In November 2007, Schait began working as a writer on “Cash Cab,” a

quiz show on the Discovery Channel. Her work received a Daytime Entertainment Emmy for

Outstanding Game / Audience Participation Show in 2009. Schait also served as a writer and

researcher on “Who Wants To Be A Millionaire” for more than two years; she received writing

credits for over 175 episodes. In 2009, “Who Wants To Be A Millionaire” was also nominated

for a Daytime Emmy, and Schait’s name was included on the nomination as a member of the

writing staff.




                                               4
            Case 1:20-cv-10892 Document 1 Filed 12/23/20 Page 5 of 24




              17.     In January 2007 and again in 2009, Schait rejoined Nickelodeon as the

Director of Production on a temporary basis to cover the work of an employee out on maternity

leave. As the Director of Production, she oversaw production of promotions, including the

award-winning rebranding in 2009, from inception to final delivery at “Nicktoons,” one of

Nickelodeon’s channels. Then, in or around September 2010, Schait joined Nickelodeon full-

time with the title of Graphics Manager. In that capacity, she oversaw production of promotion

graphics for certain Nickelodeon content, such as Power Rangers, a popular children’s television

show.

              18.     In or around June 2013, Nickelodeon promoted Schait to Project Manager.

In that position, Schait managed all promotional projects concerning “NickMom” and

“Nicktoons” programming. Schait remained in that role until in or around March 2015, when her

position was eliminated in a round of company-wide layoffs at Nickelodeon.

                            Schait’s Employment at Random House

              19.     In May 2015, Schait began freelancing at Random House as a Content

Producer, Digital Marketing; she worked closely with Alison Folino (“Folino”), who upon

information and belief, held the title of Managing Producer, Brands & Licenses. Folino’s title

changed to Digital Associate Director, Brands & Licenses – Digital, sometime in or around 2015

or 2016.

              20.     In November 2015, Schait was offered and accepted a full-time position as

a Senior Content Producer, Digital Marketing within the marketing department of Random

House Children’s Books. As Senior Content Producer for Random House Children’s Books,

Schait worked on promotional planning, creation, and scheduling, as well as content creation, for

some of PRH’s largest and most profitable brands. For example, Schait was responsible for all



                                               5
            Case 1:20-cv-10892 Document 1 Filed 12/23/20 Page 6 of 24




content, events, and site launches for PRH’s Dr. Seuss website, Seussville.com. This work

involved creating digital content and promotions to tie-in with broader efforts to market Dr.

Seuss books, products, and events.

               21.    In mid-2016, Kate Keating (“Keating”) joined PRH and became Folino’s

supervisor. Upon information and belief, Keating’s role was Director, Digital Marketing.

Keating in turn reported to John Adamo (“Adamo”), a Senior Vice President of Marketing at

PRH.

                                  Schait’s Disability Resurfaces

               22.    Prior to joining PRH, Schait had a history for more than 30 years of

medical problems with her back, neck, hip, and right leg. Specifically, by 2016 that history

included osteoarthritis, degenerative disc disease with bulging discs and nerve compression in

the L3-4 and L4-5 spinal segments, restless leg syndrome (also known as Willis-Ekbom

Disease), and a mild tear of the connecting cartilage in her right hip. Schait’s condition

sometimes flares up, causing her severe pain that radiates to her right hip, pelvis, and leg. This

condition also causes occasional weakness and numbness in her right leg and foot.

               23.    In or around September 2016, Schait began experiencing a flare up,

causing her severe pain. She also suffered from lumbar sprain and gluteal tendinitis related to her

underlying back, neck, hip, and leg problems. Schait began seeking medical treatment and her

doctors prescribed strong painkillers. Schait informed her supervisor, Folino, of her medical

problems.

               24.    Folino then granted Schait permission to work on a flexible schedule,

occasionally working from home and sometimes working from 10 a.m. to 6 p.m. instead of her

usual schedule of 9 a.m. to 5 p.m. in the office. That modification accommodated her difficulties



                                                6
            Case 1:20-cv-10892 Document 1 Filed 12/23/20 Page 7 of 24




in commuting to work and attending doctors’ appointments. At the time, Schait lived in West

Orange, NJ, and her round-trip commute to PRH offices was approximately three hours.

         PRH Fails to Engage with Schait’s First Reasonable Accommodation Request

                     PRH Requires Schait to Take Short-Term Disability Leave

               25.     In October 2016, Schait began considering formalizing her arrangement

with Folino by officially seeking a reasonable accommodation. Schait emailed Ali Biber

(“Biber”) in PRH’s HR department to let her know that Schait might be requesting a reasonable

accommodation in the near future.

               26.     While Schait considered whether to pursue a formal reasonable

accommodation request, upon information and belief, one of her co-workers, a woman in her

mid-20s or early 30s not suffering from any apparent disabilities, began telling other colleagues

that Schait was consistently late for work. The co-worker was referring to Schait’s arriving at

work at 10 a.m. per her agreement with Folino rather than rather than arriving at 9 a.m. As a

result, Schait became concerned that without a formal reasonable accommodation, her schedule

would be viewed as a performance problem.

               27.     In November 2016, Schait followed up in-person with Biber and requested

information about how to apply for a reasonable accommodation. Schait also discussed the

possible accommodation with Folino, who expressed her approval.

               28.     After not hearing back from Biber for over a month, Schait sent a January

10, 2017 email asking for a flexible schedule. She requested a 10 a.m. to 6 p.m. workday rather

than a 9 a.m. to 5 p.m. workday; and one day of remote work per week, which would allow her

to attend physical therapy.




                                               7
            Case 1:20-cv-10892 Document 1 Filed 12/23/20 Page 8 of 24




                 29.   After still not receiving any response, Schait emailed again on January 20,

and then again on February 1, 2017. She directed the February 1 request to Lisa Clark (“Clark”),

Biber’s supervisor, a Director of Human Resources (“HR”) at PRH.

                 30.   On February 2, 2017, Schait met with Clark, who made clear that she had

no knowledge of the obligation to provide reasonable accommodations under the ADA. Clark

stated that a temporary schedule change would not be considered a reasonable accommodation.

Clark’s assertion was contrary to EEOC guidelines which stated that, absent undue hardship,

employers must allow an employee to work a modified schedule as a reasonable accommodation.

Clark instead pushed for Schait to take short-term disability leave.

                 31.   Clark then directed Schait to PRH’s Employee Benefits department, who

redirected her to a Company-employed nurse, Laura Mullahy (“Mullahy”). Mullahy told Schait,

in sum and substance, that no paperwork was involved in requesting a reasonable

accommodation and that flexible schedules and work-from-home days were often granted to

employees, especially to female employees returning from maternity leave.

                 32.   Schait then sought approval from her immediate supervisor, Folino, who

again approved Schait’s request. However, Folino needed authorization from her supervisors,

Keating and Adamo, as well. Keating and Adamo objected to the reasonable accommodation

Schait sought.

                 33.   Though PRH denied Schait the accommodation she sought for her

disability, upon information and belief, other employees were able to obtain such a flexible

schedule and work-from-home arrangement. Those employees were accorded accommodation

because of non-disability related concerns such as having a long commute or having young

children at home.



                                                 8
            Case 1:20-cv-10892 Document 1 Filed 12/23/20 Page 9 of 24




               34.    In or around March 2017, Schait continued to experience severe and

persistent chronic pain that was particularly difficult when she commuted to work during rush

hour. Unable to obtain a reasonable accommodation that would allow her to attend physical

therapy regularly or come to the office on a modified schedule, Schait was forced to accept the

one option PRH presented: taking short-term disability leave.

               35.    Schait’s leave began on March 9, 2017. Had Schait been permitted

reasonable flexibility with her work hours, allowed to work remotely, or given any other

effective reasonable accommodation, she would not have needed the short-term disability leave

and could have continued to work. As a result of her worsening physical condition and PRH’s

failure to provide her with a reasonable accommodation, Schait’s depression and extreme anxiety

returned.

            Schait Returns to Work and Again Seeks a Reasonable Accommodation

               36.    On June 30, 2017, Schait began her transition back to working at PRH’s

offices, at first working part-time. Schait continued to experience significant pain because of her

back and hip. In addition, PRH’s treatment and her chronic pain had exacerbated Schait’s

depression and anxiety. As a result, during this time, Schait was suffering from a major

depressive disorder and was taking four different medications for that condition alone. These

medications came with numerous serious side effects, including dizziness, bowel irritation,

headaches, constant ringing in her ears, and sudden muscle spasms. As a result of these side

effects, Schait often lost her balance and fell while walking, and occasionally due to muscle

spasms broke items she was carrying or was close to.

               37.    In August 2017, Folino gave Schait informal permission to work remotely

several days a week; that accommodation was successful. Schait also sometimes worked in the



                                                9
             Case 1:20-cv-10892 Document 1 Filed 12/23/20 Page 10 of 24




office on certain days between August 2017 and September 2017. In any event, Schait was able

to perform all of her job responsibilities remotely, including managing PRH brand websites,

developing content for digital marketing campaigns, and collaborating with coworkers by email

and phone.

                38.        At the same time Schait was transitioning back to working full-time, PRH

management, specifically Keating, were drastically increasing her workload. Nevertheless,

Schait was able to perform all of her tasks and meet all deadlines while working remotely. Schait

worked from at least 9 a.m. to 6 p.m., but often worked long days of up to eleven hours in order

to complete her increased workload.

                39.        Keating also directed unwarranted criticism at Schait and sought excuses

to berate and humiliate her due to her actual and perceived disability. For example, in group

emails with other PRH employees, Keating often criticized Schait’s performance; Keating also

falsely accused Schait of failing to consult with a colleague when Schait in fact had done so.

Meanwhile, Folino continued to praise Schait’s performance.

                40.        In addition, PRH management – especially Keating – often interfered with

Schait’s continuing medical treatment. Although Schait advised her supervisors, including

Keating, of these appointments, Keating, sent Schait urgent requests at times when Schait had

doctors’ appointments scheduled. Schait was often left with the dilemma of either cancelling the

doctors’ appointments and physical therapy sessions essential to her recovery or attending the

doctors’ appointments and physical therapy sessions and missing work deadlines. Schait often

prioritized work over her health, making it more difficult for her to transition back to working

full-time in the office.




                                                   10
            Case 1:20-cv-10892 Document 1 Filed 12/23/20 Page 11 of 24




                 41.   Schait continued to meet all her deadlines and complete all her work

assignments. As a result of the discriminatory treatment by PRH, Schait’s health deteriorated.

                 42.   Beginning in early September 2017, Schait sought to formalize the

informal work-from-home arrangement she had agreed upon with Folino. Schait explained that

this accommodation would permit her to schedule treatments and doctors’ appointments to help

her improve her back and hip condition. In addition, working from home would help her avoid

the long and painful commute into work. Schait’s ability to commute to work was also affected

by medication she was taking which made it difficult for her to walk or spend any extended

period of time on the bus.

                 43.   Schait inquired into numerous options to accommodate her work and

medical condition, including a part-time salaried position and a four-day workweek consisting of

10 hours per day. Keating instead told Schait that her only option for increased flexibility was to

return to freelance work, which would cause Schait to lose the insurance she needed to continue

her treatment.

                 44.   On September 26, 2017, Schait requested a reasonable accommodation of

working from home full-time and modifying her hours on Tuesdays and Thursdays from 9 a.m.

to 5 p.m. to 8 a.m. to 4 p.m. The proposed accommodation was for a limited period of time until

late December 2017. Upon information and belief, although Folino knew Schait could perform

her job remotely, Keating refused to provide Schait with this reasonable accommodation.

                 45.   In October, PRH wrote Schait that the accommodation would be granted

through December 1, 2017, but then Schait would be required to return to the office full time.

The purported reason for the denial of Schait’s request was that, “this current role is not a W[ork]

F[rom] H[ome] role and requires a full-time employee who sits in the NYC PRH office.”



                                                11
            Case 1:20-cv-10892 Document 1 Filed 12/23/20 Page 12 of 24




               46.    Once again, PRH denied Schait an accommodation because of

Defendant’s rigid determination that Schait’s job “sits in the NYCY PRH” office. PRH refused

to consider whether Schait’s position could be performed remotely, as the ADA requires.

               47.    Due to the increased workload she received after returning from disability

leave, Schait found herself in a difficult situation, forced again to choose between her health and

her job. On or around October 25, 2017, Schait wrote to Folino that she needed to begin

rescheduling appointments and treatments “that my WFH accommodation was supposed to allow

time for, but that I have had to frequently cancel, because you and I (but I can only speak for me)

are expected to do the work of a team of twenty, with little to no support, and deadlines that are

100% inflexible and nearly impossible to meet, but that I cannot afford to miss for fear of losing

my job.” Schait added, “not only have the abovementioned conditions made it impossible for me

to maintain the regular schedule of medical treatments needed to deal with my existing health

issues, but [those conditions are] making me sicker.” In this situation, Schait continued to

prioritize work; she met all deadlines and completed all assignments.

               48.    In November 2017, Schait requested an extension of her informal work-

from-home arrangement until February 2018 to accommodate her continuing treatment. Letters

from her neurologist, Dr. Guha Venkatraman (“Dr. Venkatraman”), and her psychiatrist, Dr.

Robert Dengrove (“Dr. Dengrove”) supported Schait’s request. Dr. Venkatraman wrote that

Schait needed to finish her work by “no later than 5 pm” in order to attend physical therapy

sessions. He noted that Schait had already had to cancel treatment sessions because of her work

schedule which was counterproductive to the treatment she was receiving. Dr. Dengrove wrote

that Schait needed to work from home for three months so that she could receive medical




                                                12
            Case 1:20-cv-10892 Document 1 Filed 12/23/20 Page 13 of 24




treatment for chronic pain and depression. He recommended that Schait attend physical therapy

three times a week and cognitive therapy two or three times a week in order to recover.

               49.    On or about December 12, 2017, Clark, writing as a representative of HR,

denied the temporary reasonable accommodation request. Clark stated, “I want to make it clear

that this is a full-time, in-office position.” In rejecting Schait’s accommodation request, PRH

repeatedly characterized her request as permanent even though she had clearly requested only a

temporary accommodation. Schait’s request included working additional hours to make up any

time lost a result of medical appointments during the day. Nevertheless, Clark faulted Schait for

having weekday medical appointments in New Jersey, some of which would “take much longer

than a usual lunchtime.”

               50.    Clark then offered Schait the first official reasonable accommodation she

had been granted during the more than thirteen months that she had been requesting one from

PRH. Under Clark’s proposal, Schait would work from home five days a week until January 1,

2018, then three days from home and two days in the office from January 2, 2018 to February 2,

2018. Clark wrote, “This will give you time to work with your doctors to schedule your

appointments around work hours, or if necessary to help you find New York City based doctors

in closer proximity to the PRH office, as well as appointment hours prior to work, during lunch

or after work hours as needed.” PRH further stated that the proposed accommodation would end

on February 2, 2018 and could not be extended “using PTO/sick days.” PRH stated that after

February 2, 2018, Schait’s only options were to work full-time in the office or to “seek alternate

employment.”




                                               13
            Case 1:20-cv-10892 Document 1 Filed 12/23/20 Page 14 of 24




               51.     The accommodation Clark offered Schait was inconsistent with the

flexible arrangements PRH offered to non-disabled employees and incompatible with Schait’s

treatment needs. PRH offered that plan unilaterally without engaging in an interactive process.

               52.     In December 2017, PRH management, specifically Adamo, Keating’s

supervisor, retaliated against Schait and decided she was ineligible for a merit-based salary

increase because of her accommodation request.

               53.     Because the plan PRH HR proposed was not compatible with the advice of

her doctors, Schait had no choice but to go again on short-term disability leave in January 2018.

               54.     Around the same time, on or around January 8, 2018, Folino wrote to

Clark and Keating about Schait’s job performance. Folino stated that Schait, “without question

goes above and beyond to get the job done” and referred to Schait as a “top-notch producer.”

Folino added that she relied on Schait “immensely” and could “trust that she will make sure

everything is taken care of[.]” Folino added that Schait was a “valued member of my team and I

certainly don’t want to lose her.”

  PRH Again Denies A Reasonable Accommodation Schait Needed for the Transition Back To

                                              Work

               55.     In or around the end of June 2018, Schait opened discussions with PRH

about reasonable accommodations about her return to work from short-term disability leave.

               56.     Due to PRH’s discriminatory treatment, Schait, during her short-term

disability leave, had developed agoraphobia and a panic disorder which hindered her ability to

travel to New York City for work. Her depression also made such commuting difficult. These

conditions made it impossible for Schait to return immediately to working in the office full-time

even if she was ready to return to work generally. Schait’s doctor believed that Schait would be



                                                14
            Case 1:20-cv-10892 Document 1 Filed 12/23/20 Page 15 of 24




able to overcome her panic disorder and agoraphobia if she were permitted to transition slowly

back to working in the office after she resumed her duties and responsibilities.

                57.    Upon the advice of Dr. Dengrove, Schait requested a return-to-work date

of July 29, 2018 along with a transition back to full-time in-office work. Schait proposed

working from home full-time for the first two weeks after her leave; then every two weeks

thereafter, Schait would add to her routine one addition day of working in the office. Under

Schait’s proposed plan, by the start of Schait’s eleventh week back at work, she would be full-

time in the office. The plan was designed to help Schait deal with her agoraphobia and panic

disorder by desensitizing her over time to her commute, Manhattan, and the office setting; that

accommodation would allow Schait to return to working in PRH’s Manhattan offices full-time.

Dr. Dengrove wrote on or about June 26, 2018 that Schait was still not able to complete “dry-

runs” into New York City without panicking.

                58.    On or about July 19, 2018, James Smith (“Smith”), a PRH HR

representative, told Schait that PRH would “review what accommodations would be possible”

upon her return to work on July 30, 2018. Smith emphasized that it was “unlikely [PRH] will be

able to accommodate the full phased return-to-work plan” Schait had requested because her

position was “one that must be done in the office.” PRH thus ignored that the essential functions

of Schait’s position could be and had been successfully performed remotely. Schait had done so

for several months in late 2017 while working from home. Nevertheless, Smith stated that if

Schait did not return to the office on a full-time basis on July 30, 2019, she would be on

“unapproved leave” and her absence might “constitut[e] job abandonment, which can result in

termination.”




                                                15
            Case 1:20-cv-10892 Document 1 Filed 12/23/20 Page 16 of 24




               59.     On or about July 25, 2018, Dr. Dengrove advised Schait that he did not

believe she would be able to return to work on July 30, 2018. He instead recommended that she

return to work on August 30, 2018; Schait advised PRH of her doctor’s determination.

               60.     On or about August 16, 2018, Dr. Dengrove again advised Schait that it

was too soon for her to return to work. Dr. Dengrove stated that Schait’s “continuing depression,

and panic disorder with agoraphobia have required additional medication changes, which need

time to become effective, as well as various behavioral interventions to desensitize [her] fears.”

He therefore recommended a return-to-work date of October 29, 2018 with a transition period.

               61.     In response, Smith explained that the only reasonable accommodation that

PRH would consider was granting Schait addition leave until her return to work. He stated that

any other accommodation, including a temporary period of working from home, would not be

possible. Schait replied that she “want[ed] to get back to work” and stated that, “[t]he sooner I

re-engage with the team and my projects, the sooner I’ll be able to [return to work] full time.”

               62.     On or about September 25, 2018, Schait informed Smith that, upon the

advice of Dr. Dengrove, she was able to return to work immediately so long as she could work

from home initially and gradually transition to working full-time in the office.

               63.     PRH did not respond to Schait’s doctor’s evaluation. On October 10,

2018, Schait reiterated to Smith that she was prepared to start working again as soon as possible,

but with the phase-in to office responsibilities her doctor had recommended.

               64.     The next day, Smith rejected any attempt by Schait to obtain a reasonable

accommodation that included working from home on a temporary basis. Smith claimed that

there were several temporary workers and freelancers covering Schait’s responsibilities and that

“[t]he department is organized differently than it was the last time [she was] in the office.” Upon



                                                16
             Case 1:20-cv-10892 Document 1 Filed 12/23/20 Page 17 of 24




information and belief, PRH was not using temporary workers or freelancers to cover Schait’s

responsibilities and the Digital Marketing Department did not undergo a reorganization while

Schait was on leave.

                65.     Schait continued to tell PRH that she was willing and ready to return to

work so long as there was some transition period from working full time at home to working full

time in the office. However, PRH continued to refuse to consider this accommodation. Smith

stated that, “at the most,” PRH would agree to Schait working from home one day per week.

                66.     PRH informed Schait that she was expected to return to work in the office

on January 8, 2019. On or about January 7, 2018, Smith reiterated that Schait had to be in the

office the next day. Smith again denied Schait’s request to work from home until Schait and

PRH could reach an agreement on a reasonable accommodation that would allow her to

transition to full time in the office.

                                     PRH Unlawfully Fires Schait

                67.     On or about January 10, 2019, PRH told Schait that because there was no

resolution of the process for Schait’s returning to work, PRH had decided to fire her. Schait

would remain on PRH’s payroll through February 1, 2019.

                68.     PRH falsely accused Schait of declining to participate in conversations

about a possible accommodation and ignored Schait’s multiple attempts to communicate with

PRH on this issue. PRH erroneously accused Schait of being inflexible even though the

Company categorically refused to consider any accommodation other than an extension of her

leave period.

                69.     On or around February 4, 2019, Smith sent Schait an email confirming

that PRH had terminated her employment on February 1, 2019.



                                                 17
              Case 1:20-cv-10892 Document 1 Filed 12/23/20 Page 18 of 24




                70.     On information and belief, in or around March 2019, PRH announced a

new flexible work policy which would permit all PRH employees to work at least one day per

week remotely. The policy would also give all PRH employees flexibility in setting their work

schedule by adjusting regular start and end times for each workday.

                71.     On information and belief, PRH replaced Schait with a new hire who did

not require any accommodations for a disability and did not have any known or apparent

disability.

                                    FIRST CAUSE OF ACTION
                                   ADA: Failure to Accommodate

                72.     Plaintiff repeats and realleges paragraphs 1 through 71 above.

                73.     Plaintiff has had, at all relevant times, a “disability” as that term is defined

in the ADA. Plaintiff was able to perform the essential functions of the job with a reasonable

accommodation, and therefore was at all relevant times a “qualified individual with a disability”

within the meaning of the ADA. Defendant had notice of Plaintiff’s disability.

                74.     With reasonable accommodation, Plaintiff could have performed the

essential functions of her job and Defendant refused to make such accommodations.

                75.     Defendant has acted intentionally and with malice and/or reckless

indifference to Plaintiff’s statutorily protected rights.

                76.     As a result of Defendant’s discriminatory acts, Plaintiff has suffered and

will continue to suffer economic losses, irreparable injury, emotional distress, and other

compensable damage unless and until this Court grants relief.


                                  SECOND CAUSE OF ACTION
                                 NYSHRL: Failure to Accommodate

                77.     Plaintiff repeats and realleges paragraphs 1 through 76 above.

                                                   18
            Case 1:20-cv-10892 Document 1 Filed 12/23/20 Page 19 of 24




                78.     Plaintiff has had, at all relevant times, a “disability” as that term is defined

in the NYSHRL.        Plaintiff was able to perform the essential functions of the job with a

reasonable accommodation, and therefore was at all relevant times an “individual with a

disability” within the meaning of the NYSHRL. Defendant had notice of Plaintiff’s disability.

                79.     With reasonable accommodation, Plaintiff could have performed the

essential functions of her job and Defendant refused to make such accommodations.

                80.     Defendant has acted intentionally and with malice and/or reckless

indifference to Plaintiff’s statutorily protected rights.

                81.     As a result of Defendant’s discriminatory acts, Plaintiff has suffered and

will continue to suffer economic losses, irreparable injury, emotional distress, and other

compensable damage unless and until this Court grants relief.

                                    THIRD CAUSE OF ACTION
                                  NYCHRL: Failure to Accommodate

                82.     Plaintiff repeats and realleges paragraphs 1 through 81 above.

                83.     Plaintiff has had, at all relevant times, a “disability” as that term is defined

in the NYCHRL.        Plaintiff was able to perform the essential functions of the job with a

reasonable accommodation, and therefore was at all relevant times an “individual with a

disability” within the meaning of the NYCHRL. Defendant had notice of Plaintiff’s disability.

                84.     With reasonable accommodation, Plaintiff could have performed the

essential functions of her job.

                85.     Defendant refused to make such accommodations and/or failed to engage

in a good faith individualized, interactive process to consider a reasonable accommodation.

                86.     Defendant has acted intentionally and with malice and/or reckless

indifference to Plaintiff’s statutorily protected rights.

                                                   19
            Case 1:20-cv-10892 Document 1 Filed 12/23/20 Page 20 of 24




                87.     As a result of Defendant’s discriminatory acts, Plaintiff has suffered and

will continue to suffer economic losses, irreparable injury, emotional distress, and other

compensable damage unless and until this Court grants relief.

                                  FOURTH CAUSE OF ACTION
                                     ADA: Discrimination

                88.     Plaintiff repeats and realleges paragraphs 1 through 87 above.

                89.     Plaintiff has had, at all relevant times, a "disability" as that term is defined

in the ADA. Plaintiff was able to perform the essential functions of the job with a reasonable

accommodation, and therefore was at all relevant times a "qualified individual with a disability"

within the meaning of the ADA.

                90.     By the acts and practices described above, Defendant discriminated

against Plaintiff on the basis of her disability in violation of the ADA.

                91.     Defendant acted intentionally and with malice and/or reckless indifference

to Plaintiff’s federally protected rights.

                92.     Plaintiff has suffered and will continue to suffer irreparable injury,

monetary damages, mental anguish, emotional distress, humiliation, and other compensable

damages as a result of discriminatory practices by Defendant.

                                  FIFTH CAUSE OF ACTION
                                NYSHRL: Disability Discrimination

                93.     Plaintiff repeats and realleges paragraphs 1 through 92 above.

                94.     Plaintiff has had, at all relevant times, a “disability” as that term is defined

in the NYSHRL. Plaintiff's disability did not prevent her from performing her job with a

reasonable accommodation.




                                                  20
            Case 1:20-cv-10892 Document 1 Filed 12/23/20 Page 21 of 24




                95.     By the acts and practices described above, Defendant discriminated

against Plaintiff on the basis of her disability, in violation of the NYSHRL.

                96.     Defendant acted with malice and/or reckless indifference to Plaintiff's

rights protected under the NYSHRL.

                97.     Plaintiff has suffered and will continue to suffer irreparable injury,

monetary damages, mental anguish, emotional distress, humiliation, and other compensable

damages as a result of Defendant’s discriminatory practices.

                                  SIXTH CAUSE OF ACTION
                                NYCHRL: Disability Discrimination

                98.     Plaintiff repeats and realleges paragraphs 1 through 97 above.

                99.     Plaintiff has had, at all relevant times, a “disability” as that term is defined

in the NYCHRL. Plaintiff’s disability did not prevent her from satisfying the essential requisites

of her job with a reasonable accommodation.

                100.    By the acts and practices described above, Defendant discriminated

against Plaintiff on the basis of her disability, in violation of the NYCHRL.

                101.    Plaintiff has suffered and will continue to suffer irreparable injury,

monetary damages, mental anguish, emotional distress, humiliation, and other compensable

damages as a result of Defendant’s discriminatory practices.

                102.    Defendant engaged in the discriminatory conduct with conscious or

reckless disregard of Plaintiff's rights

                                  SEVENTH CAUSE OF ACTION
                                       ADA: Retaliation

                103.    Plaintiff repeats and realleges paragraphs 1 through 102 above.




                                                  21
            Case 1:20-cv-10892 Document 1 Filed 12/23/20 Page 22 of 24




                104.    By the acts and practices described above, Defendant retaliated against

Plaintiff for her requesting a reasonable accommodation and for opposing Defendant’s unlawful

conduct, in violation of the ADA.

                105.    Defendant acted with malice and/or reckless indifference to Plaintiff's

statutorily protected rights.

                106.    Plaintiff has suffered and will continue to suffer irreparable injury,

monetary damages, mental anguish, emotional distress, humiliation, and other compensable

damages as a result of the retaliatory acts by Defendant.

                                  EIGHTH CAUSE OF ACTION
                                     NYSHRL: Retaliation

                107.    Plaintiff repeats and realleges paragraphs 1 through 106 above.

                108.    By the acts and practices described above, Defendant retaliated against

Plaintiff for her requesting a reasonable accommodation and for opposing Defendant’s unlawful

conduct, in violation of the NYSHRL.

                109.    Defendant acted with malice and/or reckless indifference to Plaintiff's

rights protected under the NYSHRL.

                110.    Plaintiff has suffered and will continue to suffer irreparable injury,

monetary damages, mental anguish, emotional distress, humiliation, and other compensable

damages as a result of Defendant’s retaliatory acts.

                                  NINTH CAUSE OF ACTION
                                     NYCHRL: Retaliation

                111.    Plaintiff repeats and realleges paragraphs 1 through 110 above.




                                                22
             Case 1:20-cv-10892 Document 1 Filed 12/23/20 Page 23 of 24




                112.      By the acts and practices described above, Defendant retaliated against

Plaintiff for her requesting a reasonable accommodation and for opposing Defendant’s unlawful

conduct, in violation of the NYCHRL.

                113.      Plaintiff has suffered and will continue to suffer irreparable injury,

monetary damages, mental anguish, emotional distress, humiliation, and other compensable

damages as a result of Defendant’s retaliatory acts.

                114.      Defendant engaged in the retaliatory conduct with conscious or reckless

disregard of Plaintiff's rights.

                                        PRAYER FOR RELIEF

                     WHEREFORE, Plaintiff respectfully requests that this Court enter a judgment:

                a.        declaring that the acts and practices complained of herein are in violation

of the ADA, the NYSHRL, and the NYCHRL;

                b.        enjoining and permanently restraining these violations of the ADA, the

NYSHRL, and the NYCHRL;

                c.        directing Defendant to take such affirmative action as is necessary to

ensure that the effects of these unlawful employment practices are eliminated and do not

continue to affect Plaintiff;

                d.        directing Defendant to place Plaintiff in the position she would have

occupied but for Defendant’s discriminatory and retaliatory conduct and making her whole for

all earnings and other benefits she would have received but for Defendant’s discriminatory

treatment, including, but not limited to, wages, bonuses, pension, and other lost benefits;

                e.        directing Defendant to pay Plaintiff compensatory damages, including

damages for emotional distress, humiliation, and pain and suffering;



                                                   23
            Case 1:20-cv-10892 Document 1 Filed 12/23/20 Page 24 of 24




                f.      directing Defendant to pay Plaintiff punitive damages;

                g.      awarding Plaintiff her reasonable attorneys’ fees and costs;

                h.      awarding Plaintiff such interest as is allowed by law, and damages for any

adverse tax consequences stemming from an award;

                i.      granting Plaintiff a tax enhancement award to offset adverse tax

consequences associated with a lump sum award of damages; and granting such other and further

relief as the Court deems necessary and proper.

                                 DEMAND FOR TRIAL BY JURY

                Plaintiff hereby demands, pursuant to Rule 38(b) of the Federal Rules of Civil

Procedure, a trial by jury in this action.


Dated: New York, New York
       December 23, 2020
                                                       VLADECK, RASKIN & CLARK, P.C.


                                                By:           /s
                                                       Debra Raskin
                                                       Kathleen C. Riley
                                                       Attorneys for Plaintiff
                                                       565 Fifth Avenue, 9th Floor
                                                       New York, New York 10017
                                                       (212) 403-7300




                                                  24
